DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant argues that Kim (D1) does not disclose each bracket coupled with multiple mounting foot assemblies.  However, that is not the language stated in the claim – “a plurality of mounting feet operably coupled to each of the spaced-apart brackets”.  As the limitation is stated in the claim, a broadest reasonable interpretation takes the requirement to merely require that there are multiple mounting feet and that each of the multiple mounting feet is coupled to a spaced-apart bracket or that each bracket has one of the mounting feet coupled to it.
Applicant argues that D1 does not disclose a front flange having a plurality of slots.  Applicant argues that only slot (52) is present on a front flange.  The holes (58/56/53) are also considered slots on a portion of a front flange and as such the claimed limitation is met.
Applicant argues that D1 does not disclose each of the plurality of mounting feet being separately shiftable relative to the spaced-apart brackets.  Taking only the top pair of mounting feet (31/41) and pair of brackets (51) as the required mounting feet and brackets the claim limitation is met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,097,143) in view of Kim et al. (US 8,910,804).
Regarding claim 1, Kim et al. (hereafter “D1”) discloses a system for mounting electronic display devices to a wall of a structure (installation equipment 1), the system comprising: a first pair of spaced-apart brackets (51/55), each bracket presenting a front flange defining a plurality of slots (holding parts 52; also 53/56/58), each slot adapted to receive a fastener (projections 5) coupled to an electronic display so as to attach the electronic display to the bracket (col. 5, lines 31-35); and a plurality of mounting feet (brackets 31/35, 41/45) operably coupled to each of the spaced-apart brackets (51/55), each of the mounting feet adapted to attach to the wall and defining a slot (slits 32 – figure 5) enabling the mounting foot to shift parallel to a plane of the wall, each of the plurality of mounting feet (31/35/41/45) being separately shiftable relative to the spaced-apart brackets so as to enable the bracket to be selectively adjusted for position in a direction perpendicular to the wall (brackets 31/35 can shift along ears 42/46 of brackets 41/45; the link assembly 10 could also be considered a part of the feet/foot).  D1 does not disclose wherein the device is for mounting multiple electronic devices.
Kim et al. ‘804 (hereafter “D2”) discloses a system for mounting multiple displays (1) comprising brackets (vertical members of frame 11) connected to a display and with multiple like parts arranged to display a plurality of displays (figure 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to arrange additional brackets/feet of D1 mounted to provide a system for mounting two, three, or four displays as suggested by D2.
Regarding claim 2, D1 discloses wherein each of the plurality of mounting feet (31/35/41/45 including the link assemblies 10) is shiftable relative to the spaced-apart brackets with an adjustment screw assembly (screw/bolt 21 controls extension of link assembly 10 – col. 6, lines 42-63).

Claims 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,097,143) in view of Kim et al. (US 8,910,804) and Shin (US 7,345,870).
D1 in view of D2 does not discloses wherein the slot defined in each mounting foot is teardrop shaped. 
Shin (hereafter “D3”) discloses a display mounting system wherein a wall mounted linkage (at link assemblies 10, 70) and wall plate (bracket 30) are connected to vertical bracket members (50) that connect to the display (col. 4, lines 38-50). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to add brackets and cross braces (50, 80) of D3 to the device of modified D1 connected to vertically interconnect the wall mounts (feet/bracket of D1) as D1 already provides for an installation jig (figure 11) to assist in installation and this modification would provide where the added parts from D3 provide that function as well as permanent stability for installed displays.  As modified, the entirety of members (31/51/11; 35/45/55) of D1 are the mounting feet and the brackets are added from D3.
Regarding claim 4, D1 discloses wherein the slots (51 – from D3) defined in the spaced-apart brackets (50) are teardrop shaped (figure 2 – D3).
Regarding claim 5, see the discussion of claim 1 to provide additional “units” for multiple displays and claim 3 for multiple pairs of brackets.  As modified, cross braces (50, 80) connect brackets (50 – from D3).
 Regarding claim 6, in addition to the discussions/modifications of claims 1 and 3, D2 teaches wherein the brackets (frame members at 21) are combined (as shown in figure 7) into longer brackets when arranged for multi-unit arrangements.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine vertically aligned brackets (from D3) when arranged for multiple unit displays as taught in D2 for providing alignment and stability.
Regarding claim 7, D1 as modified discloses wherein each of the electronic displays is coupled with a plurality of fastening buttons (5 – D1).
Regarding claim 8, D1 as modified discloses brackets (50 – D3) comprising a pair of side panels (figure 2 – not indexed), each side panel operably coupled to a separate one of the pair of spaced apart brackets.
Regarding claims 9-16, see the discussions of claims 1-8.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps of claim 17, given the device of modified D1, in order to necessarily make and use the device in mounting displays.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631